Citation Nr: 0022531	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  98-17 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound of the left thigh currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from August 1943 to 
January 1946.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 decision of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDING OF FACT

The veteran has residuals of a gunshot wound of the left 
thigh with a scar described as wide and irregular, but well-
healed with no evidence of depression or adhesions, 
complaints of pain and weakness of the thigh and some loss of 
muscle mass of the thigh and decreased strength of the 
adductor muscles and the hamstring.


CONCLUSIONS OF LAW

1.  The schedular criteria for assignment of a rating in 
excess of 20 percent for muscle injury to muscle group XV of 
the left thigh are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.55(b), 4.73 Code 5315 (1999).

2.  The schedular criteria for assignment of a 10 percent 
rating for muscle injury to muscle group XIII of the left 
thigh are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.55(b), 4.73 Code 5313. (1999).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service medical records reveal that in November 1944 the 
veteran sustained a gunshot wound of the left thigh with the 
entrance wound on the medial side and the exit wound on the 
lateral side.  X-rays revealed no evidence of fracture or 
foreign body.  Secondary debridement was done.  The veteran 
was evacuated to the United States and on admission to a 
military hospital it was noted that there was foul smelling 
drainage from the wound in the medial aspect of the upper 1/3 
of the left thigh.  In January 1945 he had excision of a 
sinus tract of the left thigh through the old scar.  A small 
metallic foreign body was removed.  In July 1945 X-rays of 
the thigh revealed no bony pathology or foreign bodies.  
There were irregular, poorly defined shadows of increased 
density in the soft tissue in the medial aspect of the middle 
third of the thigh.  Their significance was undetermined.  On 
the separation examination in January 1946 it was noted that 
the veteran had an irregular depressed scar on the medial 
surface of the left thigh.  The veteran reported that his 
left leg tired easily and that he had a feeling of pulling in 
the left thigh when in a sitting position or on squatting.  
He also reported an occasional drawing sensation about the 
scar.  There was slight atrophy of the left thigh.

On VA examination in October 1947 it was reported that the 
veteran had a large scar on the left thigh at the middle and 
proximal third.  It measured 6 inches by 2 inches.  It was 
not adherent.  There was mild loss of muscle tissue.  
Functionally the muscle was good.  Motion was complete.  
There was minimal hypoesthesia distally.  The diagnosis was 
gunshot wound of the left thigh, mildly symptomatic.

On VA examination in December 1997 the veteran complained of 
weakness and pain in the back of the left thigh on and off 
since his injury.  He reported that the pain and weakness 
were exacerbated by walking and decreased with rest.  He 
related that he could not climb stairs because of leg 
weakness.  Examination revealed that hamstring strength of 
the left leg was decreased to 4-/5.  There was a scar on the 
medial to posterior proximal left thigh which had a 
circumference of 7 cm.  There was decreased sensation on the 
left medial posterior surface in the area of the wound.  The 
assessment included residuals of gunshot wound of the left 
inner thigh with residual hamstring weakness and decreased 
sensation over the area of the wound.

On VA examination in June 1998 it was reported that there was 
a well-healed, wide, irregular, traumatic and surgical scar 
on the medial and posterior aspect of the proximal thigh.  
The veteran's gait was mildly asymmetric with slightly 
shortened stance phase on the left lower extremity.  There 
was apparent mild loss of left sided adductor muscle mass.  
There was good active range of motion of the left hip.  
Adductor strength was 4/5 on the left as compared with 5/5 on 
the right.  The examiner noted that with flare-ups the 
veteran might have decreased range of motion but it could not 
be quantified without examining him at that time.  The 
impression included status post medial thigh gunshot wound 
with adductor muscle mass loss and mild resulting gait 
deviation.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  Although the 
regulations require, in evaluating a given disability, that 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).  For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55 (1999). 

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
Moderate disability of muscles results from through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The record should 
include evidence of lowered threshold of fatigue after 
average use affecting the particular functions controlled by 
the injured muscles.  Objective findings should include 
entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue with 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.

Moderately severe disability of muscles results from through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  The record should include evidence 
of hospitalization for a prolonged period for treatment of 
the wound.  The record should include consistent complaint of 
cardinal signs and symptoms of muscle disability and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
(if present) exit scars indicating track of missile through 
one or more muscle groups with indications on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.

Severe disability of muscles results from through and through 
or deep penetrating wound by high velocity missile, or large 
or multiple low-velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The record should 
include consistent complaint of cardinal signs and symptoms 
of muscle disability worse than those shown for moderately 
severe muscle injuries and, if present, evidence of inability 
to keep up with work requirements.  Objective findings should 
include ragged, depressed and adherent scars indicating wide 
damage to muscle groups in the missile track.  Palpation 
should indicate loss of deep fascia or muscle substance, or 
soft flabby muscles in the wound area.  Muscles swell and 
harden abnormality in contraction.  Tests of strength, 
endurance or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  If present, the following are also 
signs of severe muscle disability:  (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable atrophy.  
(E) Adaptive contraction of an opposing group of muscles.  
(F) atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56 (1999).

The Rating Schedule provides a 10 percent rating for moderate 
injury to muscle group XV, the mesial thigh group (adductor 
longus, adductor brevis, adductor magnus and gracilis).  A 20 
percent rating is provided where there is moderately severe 
muscle injury.  Severe injuries to muscle group XV are rated 
as 30 percent disabling.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.73 Code 5315 (1999).

The Rating Schedule provides a 10 percent rating for moderate 
injury to muscle group XIII, the posterior thigh group, 
Hamstring complex of 2-joint muscles (biceps femoris, 
semimembranosus and semitendinosus).  A 30 percent rating is 
provided where there is moderately severe muscle injury.  
Severe injuries to muscle group XIII are rated as 40 percent 
disabling.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.73 
Code 5313 (1999).

The record here shows that the veteran has residuals of a 
gunshot wound of the left thigh.  The entrance wound scar is 
on the medial and posterior aspect of the thigh.  The scar is 
described as wide and irregular, but well-healed and there is 
no evidence of depression or adhesions.  The veteran 
complains of pain and weakness of the thigh.  He has some 
loss of muscle mass of the thigh and decreased strength of 
the adductor muscles.  Neither the veteran's complaints nor 
the objective findings demonstrate more than moderately 
severe muscle injury to muscle group XV.  

Additionally, however, on the VA examination in December 1997 
it was reported that the veteran had hamstring weakness which 
was attributed to his left thigh gunshot wound residuals.  
The hamstring is part of the posterior thigh group, muscle 
group XIII.  Since the evidence indicates that any injury to 
that muscle group also resulted from a through and through 
wound, the injury to that muscle group is at least moderate.  
In the case of muscle group XIII, however, there is no 
indication of loss of muscle mass or substance.  The Board 
finds that the injury to muscle group XIII is no more than 
moderate.  Accordingly, a separate 10 percent rating is 
warranted for injury to muscle group XIII in this case.  
Muscle groups XIII and XV are in the same anatomical region, 
but both act on the same joints, that is the hip and knee.  
Since they act on the same joints the provisions of 38 C.F.R. 
§ 4.55 (e) are not for application and the additional 10 
percent rating is to be combined with the veteran's other 
disability ratings in the normal manner.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that when a 
diagnostic code provides for compensation based solely upon 
limitation of motion, that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1999) must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

In pertinent part, 38 C.F.R. § 4.40 provides: Disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like. 

38 C.F.R. § 4.45 provides: As regards the joints the factors 
of disability reside in reductions of their normal excursion 
of movements in different planes.  Inquiry will be directed 
to these considerations:  (a) Less movement than normal (due 
to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  (b) More movement 
than normal (from flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.).  (c) Weakened 
movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  (d) 
Excess fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, hip, knee, and ankle 
are considered major joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of the upper 
extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints.  The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.

With regard to those considerations, the Board notes that on 
the most recent VA examination the examiner stated that any 
weakness, fatigue or incoordination was noted in the 
examination.  It was further noted that with flare-ups the 
veteran might have decreased range of motion but that it 
could not be quantified without further examination during a 
flare-up.  Accordingly, it is the conclusion of the Board 
that the veteran's the disability picture has been adequately 
evaluated on the basis of the available medical evidence and 
that further medical evaluation during a hypothetical flare-
up is not practical.


ORDER

Entitlement to an increased rating for residuals of a gunshot 
wound of the left thigh is granted to the extent that a 
separate 10 percent rating is assigned under Code 5313, 
subject to the governing regulations pertaining to the 
payment of monetary benefits.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

